ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                    Soria v. Chrysler Canada, Inc., 2011 IL App (2d) 101236




Appellate Court            ESTER SORIA, Plaintiff-Appellee, v. CHRYSLER CANADA, INC.,
Caption                    Defendant-Appellant (Key Safety Systems, Inc., and Harvey Lee Sledge,
                           Defendants).


District & No.             Second District
                           Docket No. 2-10-1236


Filed                      June 24, 2011
Modified upon
denial of rehearing        October 24, 2011
Held                       A Canadian automobile manufacturer’s motion to dismiss plaintiff’s
(Note: This syllabus       action for the loss of her vision when the door to the airbag module in one
constitutes no part of     of defendant’s vehicles fractured during deployment was properly denied,
the opinion of the court   notwithstanding defendant’s argument that the trial court lacked personal
but has been prepared      jurisdiction over defendant, since the trial court properly found that
by the Reporter of         sufficient minimum contacts existed under either the broad or narrow
Decisions for the          version of the stream-of-commerce theory to exercise personal
convenience of the         jurisdiction over defendant, especially when defendant purposefully
reader.)
                           availed itself of the privilege of conducting activities in Illinois and was
                           aware that its products were distributed in Illinois, plaintiff’s action arose
                           out of or was related to defendant’s contacts with Illinois, and Illinois’s
                           interest in resolving the dispute and advancing the substantive social
                           policy of compensating victims of torts occurring in Illinois and ensuring
                           the safety of vehicles on its roadways outweighed the burden placed on
                           defendant by requiring it to litigate in Illinois and justified the conclusion
                           that it is reasonable for Illinois to exercise personal jurisdiction over
                           defendant, and, furthermore, defendant did not assert that Illinois due
                           process analysis diverged from the federal due process analysis, and suit
                           in Illinois was foreseeable as to any injuries resulting from defects in
                           defendant’s vehicles.
Decision Under             Appeal from the Circuit Court of Winnebago County, No. 09-L-174; the
Review                     Hon. J. Edward Prochaska, Judge, presiding.



Judgment                   Affirmed.


Counsel on                 Hugh C. O’Donnell, Nora C. Bloom, and Ryan J. McQueeney, all of
Appeal                     Sanchez, Daniels & Hoffman LLP, of Chicago, and Cheryl A. Bush, of
                           Bush Seyferth & Paige PLLC, of Troy, Michigan, for appellant.

                           Timothy M. Whiting and Brian C. Thomas, both of Whiting Law Group,
                           Ltd., of Chicago, and Paul L. Redfearn and Michael D. Wallis, both of
                           Redfearn Law Firm, P.C., of Kansas City, Missouri, for appellee.


Panel                      PRESIDING JUSTICE JORGENSEN delivered the judgment of the
                           court, with opinion.
                           Justices Hudson and Birkett concurred in the judgment and opinion.




                                             OPINION

¶1          Following an automobile collision that resulted in plaintiff Ester Soria’s loss of vision,
        plaintiff sued various defendants, alleging that their negligence caused her injuries.
        Defendant, Chrysler Canada, Inc. (Chrysler Canada), the assembler of the vehicle in which
        plaintiff was a passenger, moved to dismiss plaintiff’s complaint for lack of personal
        jurisdiction (735 ILCS 5/2-301 (West 2008)). The trial court denied Chrysler Canada’s
        motion. Chrysler Canada appeals. For the following reasons, we affirm.

¶2                                       I. BACKGROUND
¶3          This suit arose out of a January 1, 2009, vehicle collision in Rockford. Plaintiff, age 34,
        alleged that she was a passenger in a 1998 Plymouth Voyager minivan assembled by




                                                 -2-
     Chrysler Canada in Windsor, Canada,1 and sold to a consumer in Crystal Lake, Illinois. As
     a result of the collision, plaintiff lost vision in both of her eyes after the door to a passenger
     airbag module fractured during airbag deployment, sending out plastic fragments.
¶4       In September 2009, plaintiff sued defendants Chrysler LLC2 (hereinafter Chrysler United
     States), Chrysler Canada, Key Safety Systems, Inc., and Harvey Lee Sledge, alleging that
     defendants’ negligence caused her injuries. In a second amended complaint, plaintiff alleged
     that: (1) Chrysler Canada was negligent in its manufacture, assembly, design, testing,
     inspection, and sale of the airbag module doors (count I); (2) Key Safety Systems was
     negligent in developing and testing the airbag module doors (count II); and (3) Sledge, the
     driver of the vehicle that collided with the vehicle in which plaintiff was a passenger, was
     negligent while making a left turn by failing to yield the right of way and failing to keep a
     careful lookout (count III).
¶5       As to Chrysler Canada, plaintiff alleged that the company submitted itself to jurisdiction
     within Illinois. Specifically, plaintiff alleged that: Chrysler Canada knew that thousands of
     minivans and vehicles it manufactured were sold in the United States, including thousands
     in Illinois; about 85% of its production was exported to the United States in 2008; it
     delivered its minivans and vehicles into the stream of commerce with the expectation that
     a certain percentage would be sold in Illinois; it did business in Illinois within the meaning
     of the Illinois long-arm statute (735 ILCS 5/2-209 (West 2008)); and it (along with Chrysler
     United States) designed, developed, assembled, manufactured, distributed, and transferred
     into the stream of commerce the Plymouth Voyager in which plaintiff was a passenger during
     the collision, and it was aware that the airbag module doors were dangerous and did not pass
     internal standards.
¶6       On July 9, 2010, Chrysler Canada moved to dismiss plaintiff’s second amended
     complaint for lack of personal jurisdiction, arguing that it lacked sufficient minimum
     contacts with Illinois. It argued that it did not design the subject minivan, select its
     components, or test any of the parts at issue. Chrysler Canada also denied that it designed,
     tested, manufactured, or assembled the passenger airbag modules or airbag module doors at
     issue or that it has any witnesses who could testify as to how the module or doors were
     designed. The Plymouth Voyager at issue, according to Chrysler Canada, was designed and
     sold by Chrysler United States, which was dismissed from the lawsuit. It further argued that
     it was merely the “final assembler of vehicle component parts that were designed and
     selected for integration into the subject minivan by other entities.” (Emphasis added.)
     Chrysler Canada assembled the minivan based on Chrysler United States’ specifications and,


             1
             Chrysler’s Windsor assembly plant is the “birthplace” of the minivan. The world’s first
     minivan was assembled there on November 2, 1983.
             2
              Chrysler LLC (subsequently known as Old Carco LLC and formerly as DaimlerChrysler
     Company LLC, DaimlerChrysler Corporation, and Chrysler Corporation) was subsequently
     voluntarily dismissed from the lawsuit. Chrysler LLC is a bankrupt debtor and sold the subject
     minivan to the consumer in Crystal Lake. Chrysler Canada is an indirect, wholly owned subsidiary
     of Chrysler LLC.

                                                -3-
     once it assembled and tested the vehicle, sold it to Chrysler United States. Title and
     possession transferred to Chrysler United States while the minivan was in Canada. Chrysler
     United States imported the vehicle to the United States and “had control over whether the
     subject minivan ultimately was delivered to the Illinois address that was indicated on the
     original vehicle order received by Chrysler Canada’s Windsor Assembly Plant.” In this
     respect, Chrysler Canada argued, it did not control or determine where the vehicle was to be
     marketed, sold, or distributed in the United States. Further, it did not decide upon warnings
     for the subject minivan or conduct compliance testing.
¶7       Chrysler Canada also argued that it is incorporated in Canada, has its principal place of
     business in Canada, and “has never transacted business, entered into contracts, owned real
     estate, maintained a corporate presence, telephone number, tax identification number,
     employees or agents in Illinois.” Further, it contended that it did not ship, deliver, distribute,
     or sell the minivan in Illinois. Finally, Chrysler asserted that its “website is not directed to
     or interactive with Illinois residents.”
¶8       Chrysler Canada attached to its motion to dismiss the deposition of Edward Masse, a
     former arbitration and litigation specialist for Chrysler Canada. There, Masse testified that
     Chrysler Canada knew that 82% of its production that it sells to Chrysler United States is
     distributed in the United States. Chrysler United States determines how many vehicles
     Chrysler Canada builds for Chrysler United States. Masse further testified that, on January
     1, 2009, Chrysler Canada was aware that Chrysler United States had an independent
     dealership network in the United States and that there may be some dealerships in Illinois.
     Chrysler Canada did not implement recalls on the subject vehicle model in the United States
     market, but it did implement recalls in the Canadian market. Chrysler Canada has never
     performed compliance testing for American or Canadian motor vehicle safety standards;
     rather, Chrysler United States conducts all such compliance testing. Chrysler Canada “has
     no involvement” in the owner’s manuals’ contents for vehicles bound for the United States
     market. Chrysler United States dealerships do not order vehicles from Chrysler Canada or
     pay it for vehicles it assembles in Canada. Masse further testified that, in 2008 and 2009,
     Chrysler Canada employees had access to a Chrysler-United-States-owned warranty database
     that contained the dealer names and locations for Chrysler dealerships in the United States,
     including Illinois. Chrysler Canada does not provide warranty service or coverage on
     vehicles in the United States market. About 30% of Chrysler’s North American vehicles are
     assembled in Canada, and several models were (in 2008 and 2009) exclusively built in
     Canada (including the Dodge Charger, Dodge Challenger, Chrysler 300, and Dodge
     Magnum). Further, there are indemnification clauses in Chrysler Canada’s and Chrysler
     United States’ vehicle-wholesaling agreement and their subcontracting-assembly agreement.
¶9       Also attached to Chrysler Canada’s motion were its answers to various interrogatories.
     There, Chrysler Canada stated that it was aware of the number of vehicles it assembled that
     had Illinois addresses in the “Ship To” fields on their Monroney labels (i.e., window stickers)
     or shipping orders. In 2008, 85% of the vehicles that Chrysler Canada assembled were
     destined for the United States market. Chrysler Canada “expected that at least some of the
     vehicles it assembled would likely be sold in the state of Illinois.” Chrysler Canada denied
     that it “participated” in the Chicago Auto Show in 2008 and 2009 but agreed that vehicles

                                                -4-
       it “assembled” that were Chrysler United States products were displayed at the shows, “based
       on engineering specifications and drawings prepared and provided by Chrysler United States.
       All patents, trademarks and licensing are owned by Chrysler United States.” Between 2008
       and 2009, 29,393 vehicles built by Chrysler Canada were exported to Illinois.
¶ 10        On November 12, 2010, following a hearing, the trial court denied Chrysler Canada’s
       motion to dismiss, finding that Chrysler Canada was not subject to general jurisdiction in
       Illinois but was subject to specific jurisdiction. As to specific jurisdiction, the court found
       that Chrysler Canada has sufficient minimum contacts with Illinois because it is aware that
       many of the vehicles it assembles and sells to Chrysler United States are distributed to
       Illinois and sold in Illinois. Further, the cause of action arose out of Chrysler Canada’s
       commercial activities in Illinois. The court also found that the exercise of personal
       jurisdiction would not violate the standard of fair play and substantial justice, because
       Chrysler Canada admitted that it knew that many of its vehicles would be sold and driven in
       Illinois.
¶ 11        On December 10, 2010, Chrysler Canada petitioned for leave to appeal to this court (Ill.
       S. Ct. R. 306(a)(3) (eff. Feb. 26, 2010)), and, on January 25, 2011, we granted the petition.

¶ 12                               II. STANDARD OF REVIEW
¶ 13        When the trial court decides a jurisdictional question solely on the basis of documentary
       evidence and without an evidentiary hearing, as it did here, then the question is reviewed de
       novo on appeal. Roiser v. Cascade Mountain, Inc., 367 Ill. App. 3d 559, 561 (2006). On
       appeal, any conflicts in the pleadings and affidavits must be resolved in the plaintiff’s favor.
       MacNeil v. Trambert, 401 Ill. App. 3d 1077, 1080 (2010). “However, well-alleged facts
       within affidavits presented by the defendant must be taken as true notwithstanding the
       existence of contrary averments in the plaintiff’s pleadings unless the defendant’s affidavits
       are contradicted by affidavits presented by the plaintiff, in which case the facts in the
       plaintiff’s affidavits prevail.” Keller v. Henderson, 359 Ill. App. 3d 605, 611 (2005). If we
       determine that plaintiff has made a prima facie case for jurisdiction, we must then determine
       if there exist any material evidentiary conflicts. Id. If a material evidentiary conflict exists,
       we must remand the cause for an evidentiary hearing. Id.

¶ 14                                       III. ANALYSIS
¶ 15        Chrysler Canada argues that the trial court erred in denying its motion to dismiss for lack
       of personal jurisdiction over the company. For the following reasons, we affirm the trial
       court’s denial. Further, because the facts we rely on are not contested by Chrysler Canada,
       we conclude that we need not remand for an evidentiary hearing.
¶ 16        Section 2-209 of the Code of Civil Procedure (735 ILCS 5/2-209 (West 2010)) sets forth
       when Illinois courts will exercise personal jurisdiction over a defendant. Subsection (a),
       which governs specific jurisdiction, lists 14 different actions by a defendant that will subject
       it to Illinois jurisdiction. 735 ILCS 5/2-209(a)(1) through (a)(14) (West 2010). A defendant
       is subject to jurisdiction for “any cause of action arising from the doing of any” of these
       “acts,” which include the transaction of business or the commission of a tort. 735 ILCS 5/2-

                                                 -5-
       209(a)(1) through (a)(14) (West 2010). Subsection (b), which governs general jurisdiction,
       lists four grounds, only two of which apply to corporations: “(3) *** a corporation organized
       under the laws of this State; or (4) *** [a] corporation doing business within this State.” 735
       ILCS 5/2-209(b)(3), (b)(4) (West 2010). However, subsection (c) is a “catchall provision”
       that permits Illinois courts to “ ‘exercise jurisdiction on any other basis now or hereafter
       permitted by the Illinois Constitution and the Constitution of the United States.’ ” Roiser v.
       Cascade Mountain, Inc., 367 Ill. App. 3d 559, 561 (2006) (quoting 735 ILCS 5/2-209(c)
       (West 2002)). Subsection (c) permits an Illinois court to exercise personal jurisdiction to the
       extent permitted by the due process clause of the fourteenth amendment to the United States
       Constitution. Klump v. Duffus, 71 F.3d 1368, 1371 (7th Cir. 1995) (the Illinois long-arm
       statute was amended in 1989 to add subsection (c), which is “coextensive with the due
       process requirements of the United States Constitution”). Accordingly, if the contacts
       between a defendant and Illinois satisfy both federal and Illinois due process requirements,
       an Illinois court may exercise jurisdiction, and we need not consider whether the defendant
       performed any of the acts enumerated in the long-arm statute. Bell v. Don Prudhomme
       Racing, Inc., 405 Ill. App. 3d 223, 229 (2010). Accordingly, we focus our personal-
       jurisdiction analysis on whether the federal and Illinois due process requirements have been
       met in this case.

¶ 17                                    A. Federal Due Process
¶ 18        To satisfy federal due process requirements, a nonresident defendant must “have certain
       minimum contacts with [the forum] such that the maintenance of the suit does not offend
       ‘traditional notions of fair play and substantial justice.’ ” International Shoe Co. v.
       Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463
       (1940)). The minimum contacts necessary for jurisdiction depend on whether the jurisdiction
       asserted is general or specific. MacNeil v. Trambert, 401 Ill. App. 3d 1077, 1081 (2010).
       General jurisdiction exists when a defendant’s general business contacts within the forum
       state are continuous and systematic. Id. Specific jurisdiction, which plaintiff asserts here,
       exists when the defendant purposefully directed its activities at the forum state’s residents
       and the cause of action arose out of the defendant’s contacts with the forum state. Burger
       King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985). Personal jurisdiction is present under
       such circumstances because, where a defendant has purposefully availed itself of the
       privilege of conducting activities within a state, it invokes the benefits and protections of the
       state’s laws, and it is therefore not unreasonable to require the defendant to submit to
       litigation in that forum. Id. at 475-76. Thus, under a federal due process analysis, an Illinois
       court has specific jurisdiction over a nonresident defendant when: (1) the defendant had
       minimum contacts with Illinois such that it was fairly warned that it may be haled into an
       Illinois court; (2) the action arose out of or was related to the defendant’s contacts with
       Illinois; and (3) it is reasonable to require the defendant to litigate in Illinois. Morgan, Lewis
       & Bockius LLP v. City of East Chicago, 401 Ill. App. 3d 947, 954 (2010); see also Burger
       King, 471 U.S. at 471-78.



                                                  -6-
¶ 19                                      1. Minimum Contacts
¶ 20       Here, Chrysler Canada argues that there is no evidence of minimum contacts between it
       and Illinois. It asserts that its mere awareness that vehicles it assembles might be distributed
       by Chrysler United States to Illinois does not show sufficient minimum contacts. Plaintiff
       responds that Chrysler Canada has sufficient minimum contacts and is subject to specific
       personal jurisdiction in Illinois because it knows that the vehicles it assembles for Chrysler
       United States enter Illinois through the stream of commerce and because it intentionally
       serves the United States market, including Illinois, by indirectly shipping its vehicles here.
¶ 21       The stream-of-commerce theory was first discussed in World-Wide Volkswagen. There,
       the Supreme Court stated that “[t]he forum State does not exceed its powers under the Due
       Process Clause if it asserts personal jurisdiction over a corporation that delivers its products
       into the stream of commerce with the expectation that they will be purchased *** in the
       forum State.” Id. at 297-98. The Court further stated that “if the sale of a product of a
       manufacturer or distributor *** is not simply an isolated occurrence, but arises from the
       efforts of the manufacturer or distributor to serve, directly or indirectly, the market for its
       product in other States, it is not unreasonable to subject it to suit in one of those States.” Id.
       at 297 (holding that a single, unilateral action by New York vehicle purchaser in bringing
       automobile to Oklahoma, where accident occurred, did not establish sufficient minimum
       contacts necessary for personal jurisdiction in products-liability action against New York
       retail dealership or a related regional distributor).
¶ 22       The Supreme Court again addressed the stream-of-commerce theory in Asahi Metal
       Industry Co. v. Superior Court, 480 U.S. 102 (1987). In that case, Asahi, a Japanese
       manufacturer, was aware that its products were being sold in California, but it took no other
       action specifically directed at that state. The Court held that California could not exercise
       personal jurisdiction over Asahi because it would be unreasonable. Id. at 116. However, the
       Court split on the proper scope of the stream-of-commerce theory and whether sufficient
       minimum contacts with California had been established. Four justices, adopting a narrow
       stream-of-commerce theory, concluded that the mere placement of a product into the stream
       of commerce, without more, did not indicate an intent to serve the market in the forum state:
       “a defendant’s awareness that the stream of commerce may or will sweep the product into
       the forum State does not convert the mere act of placing the product into the stream into an
       act purposefully directed toward the forum State.” Id. at 112 (O’Connor, J., joined by
       Rehnquist, C.J., and Powell and Scalia, JJ.).3 Another four justices, however, adopting a
       broad stream-of-commerce theory, concluded that sufficient minimum contacts had been
       established. Id. at 117 (Brennan, J., concurring in part, joined by White, Marshall, and
       Blackmun, JJ.). They held that personal jurisdiction over a foreign manufacturer is consistent
       with due process as long as the defendant is involved in “the regular and anticipated flow of


               3
                 Examples of the type of additional conduct that reflects an intent or purpose to serve the
       market in the forum state include: advertising in the forum state; providing advice to customers
       there; hiring a sales agent to market the product in the forum state; and designing the product for the
       forum state. Id.

                                                    -7-
       products from manufacture to distribution to retail sale” and is “aware that the final product
       is being marketed in the forum State.” Id. The justices concluded that this is so whether or
       not the defendant directly conducts any business in the forum state or engages in any
       additional conduct directed toward that state. Id. The ninth justice, Justice Stevens, joined
       by two justices who had joined Justice Brennan’s concurring opinion, expressed no opinion
       as to whether the broad or narrow stream-of-commerce theory was correct; rather, he stated
       that the regular delivery of a large volume of Asahi’s products into the California market
       constituted minimum contacts even under Justice O’Connor’s narrow version of the stream-
       of-commerce theory. Id. at 121-22 (Stevens, J., concurring in part, joined by White and
       Blackmun, JJ.). Justice Stevens, like Justice Brennan, concurred in the result, however,
       because he believed that California’s exercise of jurisdiction over Asahi was fundamentally
       unfair (i.e., unreasonable). Id. (Our supreme court has noted that, under “either interpretation
       of the stream of commerce theory, it is clear that purposeful availment of the forum’s market
       requires, at a minimum, that the alien defendant is ‘aware that the final product is being
       marketed in the forum State.’ (Emphasis added.) [Citation.]” Wiles v. Morita Iron Works Co.,
       125 Ill. 2d 144, 160 (1988) (holding that, under either the broad or narrow stream-of-
       commerce theory, Japanese manufacturer of nine machines, four of which were sold in the
       United States, was not subject to Illinois long-arm jurisdiction where the manufacturer was
       not aware that the plaintiff’s employer, who purchased the machines from the manufacturer
       in Japan, intended to transport two of the products into Illinois; manufacturer, therefore,
       made no effort, directly or indirectly, to serve Illinois market and the products were brought
       into Illinois solely by the employer’s unilateral act).)
¶ 23       A recent case, J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. ___, 131 S. Ct. 2780
       (2011) (plurality op.), involved a British manufacturer’s sale in New Jersey, through an
       independent United States distributor, of about one to four, allegedly defective, scrap metal
       machines. Also, company officials attended trade shows in states other than New Jersey. A
       plurality led by Justice Kennedy rejected the broad stream-of-commerce theory’s, i.e.,
       Brennan’s, fairness-and-foreseeability test. McIntyre, 564 U.S. at ___, 131 S. Ct. at 2789
       (Kennedy, J., joined by Roberts, C.J., and Scalia and Thomas, JJ.). The Kennedy plurality,
       viewing with favor Justice O’Connor’s Asahi opinion (i.e., the narrow stream-of-commerce
       theory), took the position that “it is the defendant’s actions, not his expectations, that
       empower a State’s courts to subject him to judgment.” McIntyre, 564 U.S. at ___, 131 S. Ct.
       at 2789. That is, jurisdiction is “a question of authority rather than fairness” (McIntyre, 564
       U.S. at ___, 131 S. Ct. at 2789), and the defendant must target the forum; it is insufficient
       “that the defendant might have predicted that its goods will reach the forum State” (McIntyre,
       564 U.S. at ___, 131 S. Ct. at 2788). According to the Kennedy plurality, although the facts
       showed McIntyre’s intent to serve the New Jersey market, they did not show that McIntyre
       purposefully availed itself of the forum market. McIntyre, 564 U.S. at ___, 131 S. Ct. at
       2790.
¶ 24       Justice Breyer, joined by Justice Alito, concurred with the plurality’s judgment, but
       rejected its reasoning. McIntyre, 564 U.S. at ___, 131 S. Ct. at 2793 (Breyer, J., concurring,
       joined by Alito, J.) (rejecting both the Kennedy plurality’s “strict no-jurisdictional rule” and
       the New Jersey Supreme Court’s “absolute” or broad stream-of-commerce approach). Justice

                                                 -8-
       Breyer took the position that the outcome was determined by Court precedents and that the
       announcement of a broad rule by the Kennedy plurality was inappropriate. McIntyre, 564
       U.S. at ___, 131 S. Ct. at 2791. Noting the limited facts in the case and the fact that no Court
       precedents had held that a single isolated sale was sufficient to assert jurisdiction, Justice
       Breyer agreed with the Kennedy plurality’s conclusion that New Jersey did not have
       jurisdiction over McIntyre. McIntyre, 564 U.S. at ___, 131 S. Ct. at 2791.
¶ 25        Justice Ginsburg, joined by Justices Sotomayor and Kagan, dissented, arguing that New
       Jersey had jurisdiction over McIntyre because McIntyre targeted the entire United States
       market by making arrangements with its American connections at trade shows and by hiring
       a United States distributor to market its products throughout the United States. McIntyre, 564
       U.S. at ___, 131 S. Ct. at 2797 (Ginsburg, J., dissenting, joined by Sotomayor and Kagan,
       JJ.).
¶ 26        Addressing minimum contacts, Chrysler Canada argues that the evidence showed that
       Chrysler United States and Chrysler Canada are distinct legal entities and that Chrysler
       United States’ purposeful contacts may not be imputed to Chrysler Canada to support a
       finding of specific jurisdiction. It urges that, beyond its mere awareness that some of the
       vehicles it assembles “may” be swept into Illinois through the stream of commerce, there are
       no purposeful contacts (and, therefore, no sufficient minimum contacts) by Chrysler Canada
       directed at Illinois. Specifically, Chrysler Canada contends that it does not engage in
       commercial activities or other purposeful contacts in Illinois. Further, it does not receive
       vehicle orders from United States customers or dealerships; does not sell (or have control
       over the distribution of) vehicles to United States customers or dealerships; and does not ship
       vehicles to United States customers or dealerships. Further, Chrysler Canada asserts that it
       does not design products for the Illinois market, advertise in Illinois, or market products
       through a distributor who has agreed to serve as its sales agent in Illinois. Chrysler Canada
       notes that the First District has mentioned in one case that the appellate court generally
       follows the narrow stream-of-commerce theory. See Zazove v. Pelikan, Inc., 326 Ill. App. 3d
       798, 805 (2001) (citing only two cases, one of which is an exception involving the
       introduction of “inherently dangerous or toxic products into the stream of commerce”).
       Chrysler Canada seizes upon this case and others to urge us to apply the narrow stream-of-
       commerce theory. However, as we detail below, we conclude that, under either theory,
       Chrysler Canada has sufficient minimum contacts with Illinois. Further, the propriety of
       either version of the theory aside, the case law upon which Chrysler Canada relies is either
       irrelevant or distinguishable. See Zazove, 326 Ill. App. 3d at 808 (without further addressing
       Asahi, reversing trial court’s dismissal of complaint for lack of personal jurisdiction over
       Tennessee defendant where the defendant, an agent-distributor of pens manufactured by a
       German corporation, sold and shipped thousands of pens to Illinois annually and purposely
       marketed pens to Illinois residents by advertising in magazines of national and local
       circulation and by direct mail to Illinois residents); see also Dickie v. Cannondale Corp., 388
       Ill. App. 3d 903, 908 (2009) (affirming dismissal for lack of personal jurisdiction over
       Taiwanese company where the defendant manufactured clipless bicycle pedals for
       Cannondale, an American corporation that distributed bicycles throughout the United States;
       holding that the defendant did not have minimum contacts with Illinois, where, although it

                                                 -9-
       was aware that Cannondale distributed its products throughout the United States, there was
       no evidence that it was specifically aware of where and how Cannondale’s products were
       marketed or sold, as it sold its pedals to a Taiwanese trading company and had no control
       over or knowledge regarding the distribution of the pedals, never shipped pedals to the
       United States, and had no presence in Illinois); Loos v. American Energy Savers, Inc., 168
       Ill. App. 3d 558, 562 (1988) (cited by Zazove and affirming dismissal for lack of personal
       jurisdiction over foreign engineering firm where there were no allegations that the defendant
       was doing business in Illinois or that it knew that the subject generator would be sold in
       Illinois; noting that “a defendant’s mere awareness that the stream of commerce may cause
       his product to enter the forum State does not convert the mere act of placing the product into
       the stream of commerce into an act purposefully directed toward the forum State” (emphasis
       added)); accord Morris v. Halsey Enterprises Co., 379 Ill. App. 3d 574 (2008) (Taiwanese
       manufacturer produced allegedly defective ceiling fans for the United States market,
       including for an Illinois corporation; court held that the defendant did not have minimum
       contacts with Illinois sufficient to establish personal jurisdiction; although the defendant was
       aware that hundreds of thousands of its products were distributed and marketed nationally
       in the United States through a network of lighting stores and national retail chains and that
       between 70% and 85% of its sales were destined for the American market, it was not aware
       that the products it placed into the stream of commerce were being marketed in Illinois and
       it had no control over the specific distribution of its fans in the United States).
¶ 27        Several other cases are instructive. In Worldtronics International, Inc. v. Ever Splendor
       Enterprise Co., 969 F. Supp. 1136 (N.D. Ill. 1997), Worldtronics, an Illinois corporation,
       sued Ever Splendor, a Taiwanese coffee maker manufacturer, alleging patent infringement.
       Ever Splendor moved to dismiss Worldtronics’ complaint for lack of personal jurisdiction.
       The Worldtronics court denied Ever Splendor’s motion. Id. at 1142. The evidence reflected
       that Ever Splendor sold its products to distributors who, in turn, imported those products to
       the United States. Id. at 1138. Ever Splendor was aware that its products were sold through
       K mart and Target, and it would occasionally ship products directly to K mart’s warehouse.
       Id. Thus, the sales process occurred “through an established distribution channel, whose
       destination is known to Ever Splendor.” Id.4
¶ 28        Chrysler Canada complains that Worldtronics is not helpful because it did not analyze
       Illinois stream-of-commerce law. We reject this claim. In Gray v. American Radiator &
       Standard Sanitary Corp., 22 Ill. 2d 432 (1961), the supreme court stated, “Where the alleged
       liability arises, as in this case, from the manufacture of products presumably sold in
       contemplation of use here, it should not matter that the purchase was made from an
       independent middleman or that someone other than the defendant shipped the product into
       this State.” Id. at 442 (holding that a foreign corporation that manufactured in Ohio a safety
       valve that was incorporated in Pennsylvania into a water heater that was sold to an Illinois
       consumer, who was subsequently injured when the water heater exploded, was subject to


               4
                Further, Ever Splendor was contractually obligated to indemnify a customer in a separate
       patent lawsuit then pending in Illinois. Id. at 1139.

                                                 -10-
       personal jurisdiction in Illinois). The Gray court further noted, “To the extent that [a
       defendant’s] business may be directly affected by transactions occurring here[,] it enjoys
       benefits from the laws of this State.” Id. Given the foregoing language in Gray, we reject
       Chrysler Canada’s claim that our supreme court would reject the established-distribution-
       channel rationale utilized by the Worldtronics court.
¶ 29        Here, we conclude that, under either version of the stream-of-commerce theory, the trial
       court correctly found that sufficient minimum contacts exist to exercise personal jurisdiction
       over Chrysler Canada. Chrysler Canada is not only aware that its products are distributed in
       Illinois (thus satisfying the narrow stream-of-commerce theory), but it has also purposefully
       directed its activities toward Illinois (broad stream-of-commerce theory). “[I]t is essential in
       each case that there be some act by which the defendant purposefully avails itself of the
       privilege of conducting activities within the forum State, thus invoking the benefits and
       protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958). “So long as a
       commercial actor’s efforts are ‘purposefully directed’ toward residents of another State, [the
       Supreme Court has] consistently rejected the notion that an absence of physical contacts can
       defeat personal jurisdiction there.” Burger King, 471 U.S. at 476 (quoting Keeton v. Hustler
       Magazine, Inc., 465 U.S. 770, 774-75 (1984)). Contacts with the forum state that are
       “ ‘random,’ ” “ ‘fortuitous,’ ” or “ ‘attenuated’ ” will not be sufficient to establish that
       exercise of that state’s jurisdiction was foreseeable to the defendant. Burger King, 471 U.S.
       at 475 (quoting Keeton, 465 U.S. at 774). The United States market, including Illinois, is
       Chrysler Canada’s primary market. Masse’s deposition testimony and affidavit reflect that
       Chrysler Canada is aware that 82% of its production (albeit not all of which consists of
       Plymouth Voyager minivans) is distributed, through an established distribution channel,
       within the United States. During the relevant period, Chrysler Canada indirectly shipped
       products into the American market, including Illinois, through Chrysler United States, its
       parent corporation. We agree with plaintiff’s assertion that Chrysler Canada continuously and
       intentionally serves or targets this market and is set up to manufacture vehicles for (and
       derives significant revenue from) the United States market, including Chrysler dealerships
       throughout Illinois. Chrysler Canada concedes that, during 2008 and 2009, Chrysler United
       States ordered 28,383 total vehicles of various makes and models, including minivans, for
       its independently owned dealerships in Illinois.
¶ 30        Further, to the extent that the broad stream-of-commerce theory is viable following
       McIntyre, we note that, unlike the Dickie, Loos, and Morris defendants, Chrysler Canada is
       specifically aware of the final destination of every product (i.e., vehicle) that it assembles.
       In its answers to interrogatories, Chrysler Canada stated that it was aware of the number of
       vehicles it assembled that contained Illinois addresses on the “Ship To” fields of the
       vehicles’ Monroney labels or shipping orders and that it “expected” that some of its vehicles
       would be sold in Illinois. Thus, Chrysler Canada had an expectation that its products would
       be purchased by Illinois consumers and, given the continuous nature of its assembly
       relationship with Chrysler United States, its contacts with Illinois were not random,
       fortuitous, or attenuated.
¶ 31        We finally note that Chrysler Canada’s argument that it is a mere assembler and not a
       manufacturer is not well taken. An automobile assembler is a manufacturer. See, e.g., Appeal

                                                -11-
       of Titzel Engineering, Inc., 205 A.2d 700, 703 (Pa. Super. Ct. 1964) (“[M]aking an
       automobile would be manufacturing whether or not it was merely the assembling of parts
       manufactured by many other companies. Except for the simplest items, such as screws, cloth
       and glass, manufacturing today is largely the assembling of many manufactured parts from
       which are made [new articles]. Assembling is an indispensable part of the making of all
       complicated articles and is a part of the manufacturing process of all such articles.”); see also
       Connelly v. Uniroyal, Inc., 75 Ill. 2d 393, 410 (1979) (liability in tort for a defective product
       extends, in addition to the manufacturer, to the assembler of parts).
¶ 32       In summary, Chrysler Canada had sufficient minimum contacts such that it was fairly
       warned that it may be haled into an Illinois court.

¶ 33                               2. Arises-Out-Of Requirement
¶ 34       Next, a plaintiff must show that the action arose out of or was related to the defendant’s
       contacts with Illinois. Morgan, Lewis, 401 Ill. App. 3d at 954. This requirement is clearly
       met here. Plaintiff’s injuries clearly arose out of and were directly related to her use of a
       vehicle assembled by Chrysler Canada; that is, the cause of action directly arose out of
       Chrysler Canada’s contacts with Illinois. See Keller v. Henderson, 359 Ill. App. 3d 605, 615-
       17 (2005); see also Burger King, 471 U.S. at 473 (“ ‘[t]he forum State does not exceed its
       powers under the Due Process Clause if it asserts personal jurisdiction over a corporation that
       delivers its products into the stream of commerce with the expectation that they will be
       purchased by consumers in the forum State’ and those products subsequently injure forum
       customers” (quoting World-Wide Volkswagen, 444 U.S. at 297-98)).

¶ 35                                         3. Reasonableness
¶ 36       To comply with federal due process, a plaintiff must show the reasonableness of Illinois’s
       exercise of personal jurisdiction over the defendant. Asahi, 480 U.S. at 113. To determine
       reasonableness, courts consider: (1) the burden on the defendant; (2) the forum state’s
       interest in resolving the dispute; (3) the plaintiff’s interest in obtaining relief; (4) the interest
       of the affected forums, including the forum state, in the most efficient resolution of the
       dispute; and (5) the interest of the affected forums in the advancement of substantive social
       policies. Id. “ ‘In general, [cases where it is unreasonable to assert jurisdiction over a
       defendant who has purposefully directed its activities at Illinois] are limited to the rare
       situation in which the plaintiff’s interest and the state’s interest in adjudicating the dispute
       in the forum are so attenuated that they are clearly outweighed by the burden of subjecting
       the defendant to litigation within the forum.’ ” Kalata v. Healy, 312 Ill. App. 3d 761, 770
       (2000) (quoting CoolSavings.com, Inc. v. IQ.Commerce Corp., 53 F. Supp. 2d 1000, 1005
       (N.D. Ill. 1999)).
¶ 37       Here, the reasonableness factors weigh in favor of finding personal jurisdiction in Illinois.
       First, Illinois has an interest in resolving a dispute concerning a vehicle accident and personal
       injuries that occurred in Illinois. Second, plaintiff has a strong interest in obtaining relief for
       her injuries that were allegedly caused by Chrysler Canada. Finally, Illinois has a strong
       interest in advancing the substantive social policy of compensating victims for torts occurring

                                                  -12-
       in Illinois and of ensuring the safety of the vehicles on its roadways. See Russell v. SNFA,
       408 Ill. App. 3d 827 (2011) (reasonableness factors weighed in favor of Illinois jurisdiction,
       where rotor bearings made by French company for a medical air service helicopter allegedly
       caused the helicopter to crash in Illinois, resulting in plaintiff’s brother’s death). Although
       we acknowledge that having to litigate in Illinois is a burden on Chrysler Canada as an alien
       defendant, the other factors nevertheless outweigh this factor, in favor of concluding that it
       is reasonable for Illinois to exercise personal jurisdiction over Chrysler Canada.

¶ 38                                   B. Illinois Due Process
¶ 39        Personal jurisdiction over a defendant must also comply with the due process clause of
       the Illinois Constitution. Bell, 405 Ill. App. 3d at 234. Under the Illinois Constitution,
       personal jurisdiction may be exercised “only when it is fair, just, and reasonable to require
       a nonresident defendant to defend an action in Illinois, considering the quality and nature of
       the defendant’s acts [that] occur[red] in Illinois or [that] affect[ed] interests located in
       Illinois.” Rollins v. Ellwood, 141 Ill. 2d 244, 275 (1990). Theoretically, the due process
       standards of the Illinois and federal constitutions might diverge in some cases. Kostal v.
       Pinkus Dermatopathology Laboratory, P.C., 357 Ill. App. 3d 381, 388 (2005). However, it
       has been noted that the case law generally holds that, “when federal due process concerns
       regarding personal jurisdiction are satisfied, so are Illinois due process concerns regarding
       personal jurisdiction.” Keller, 359 Ill. App. 3d at 620.
¶ 40        Chrysler Canada argues that it is inherently unfair to subject it to the jurisdiction of an
       Illinois court based on the activities of a third party–Chrysler United States–where Chrysler
       Canada did not advertise, solicit, or otherwise serve any Illinois market and where it had no
       involvement with or control over the distribution of any vehicles it assembled, including the
       subject minivan, in the United States. It reasons that, because it had no direct conduct or
       connection with Illinois, it could not reasonably anticipate being sued in Illinois.
¶ 41        We reject its argument. Chrysler Canada does not assert that the Illinois due process
       analysis diverges from the federal due process analysis. Therefore, because federal due
       process concerns have been satisfied here (i.e., minimum contacts and the arising-out-of and
       reasonableness requirements), so have Illinois due process concerns. See id. at 619-20
       (noting that federal cases have stated that, because Illinois case law has not specified any
       difference between Illinois and federal due process considerations, the analyses are identical).
       In any event, under these facts, we conclude that it is fair, just, and reasonable to require
       Chrysler Canada to defend this action in Illinois, because the company purposefully availed
       itself of Illinois benefits and because suit in Illinois was foreseeable as to any injuries
       resulting from defects in the company’s vehicles.
¶ 42        In sum, because specific personal jurisdiction over Chrysler Canada comports with both
       federal and Illinois due process, the trial court had personal jurisdiction over Chrysler Canada
       and did not err in denying Chrysler Canada’s motion to dismiss.

¶ 43                                 IV. CONCLUSION
¶ 44      For the foregoing reasons, the judgment of the circuit court of Winnebago County is

                                                -13-
       affirmed.

¶ 45      Affirmed.




                      -14-